Citation Nr: 1718786	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for residuals of broken toes.

9.  Entitlement to service connection for rashes, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for scar on the low back, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.

11.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals, status-post pilonidal cyst excision.

12.  Entitlement to service connection for residuals of an aneurysm, to include a cognitive disorder, anxiety, and depression, to also include as secondary to service-connected diabetes mellitus, type II.

13.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  

14.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Travis Sayre, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a Board hearing in July 2012.

These claims were most recently before the Board in February 2015.  At that time, the Board remanded the claims for additional development and to afford the Veteran a Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, these claims were previously before the Board in February 2015.  At that time, the Board remanded the claims, in part, to afford the Veteran a requested Board hearing.  The Veteran had a Board hearing in July 2012, but his representative has changed.  Thereafter, multiple attempts were made to contact the Veteran.  Indeed, the record reflects that multiple pieces of correspondence were returned as undeliverable.  Yet another address, that of the Veteran's representative, Travis Sayre, was attempted.  In April 2017, correspondence was sent to the Veteran's representative informing the representative of the Veteran's requested Board hearing.  Nonetheless, as of the date of this Board decision, no response has been received.  Thus, the case must be remanded for the Veteran's still-pending request for a Board hearing.  See Cook v. Snyder, 28 Vet. App. 330 (2017) (claimant has the right to another Board hearing at another stage of the proceedings).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to ascertain the Veteran's current mailing address.  If necessary, additional attempts should also be made to contact the Veteran's representative to ascertain the Veteran's current address.

2.  Thereafter, schedule the Veteran for a hearing before a member of the Board in accordance with his docket number.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

